Citation Nr: 0920341	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  08-15 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to March 
1993 with periods of service in the Naval Reserve, to include 
a period of active duty for training (ADT) from August 15, 
1994 to August26, 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  Subsequently, the case was 
returned to the RO in New York, New York.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Evidence of record does not demonstrate that a stomach 
disorder is the result of an established event, injury, or 
disease during active service.

3.  There is no competent medical evidence that the Veteran 
has a current hypertension disability.

4.  There is no competent medical evidence that the Veteran 
has a current heart disability.

5.  There is no competent medical evidence that the Veteran 
has a current bilateral hearing loss disability.

6.  There is no competent medical evidence that the Veteran 
has a current tinnitus disability.


CONCLUSIONS OF LAW

1.  A stomach disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303, 3.307, 3.309 (2008).

3.  A cardiovascular disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303, 3.307, 3.309 
(2008).

4.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may an organic disease of the nervous system 
(sensorineural hearing loss) be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).

5.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in a letter from the 
RO dated in October 2007.  This letter notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his claims, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

The Board notes that the Veteran has not been afforded a VA 
examination in connection with these claims.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, the Board is of the opinion that such an 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
Here, the competent medical evidence in the claims file 
discloses no current diagnosis for any of the claimed 
disorders now on appeal.  There is no competent medical 
evidence that the Veteran has a current disability associated 
with any of his five claimed disorders and, with the 
exception of stomach complaints in service, his service 
treatment records contain no evidence of his claimed 
disorders while in service.  The Board finds the available 
medical evidence is sufficient for an adequate determination 
without scheduling a VA examination.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including hypertension, cardiovascular disease, and 
an organic disease of the nervous system (sensorineural 
hearing loss), become manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the veteran is 
not obliged to show that his tinnitus was present during 
active military service.  However, if there is insufficient 
evidence to establish that a claimed chronic disability was 
present during service, the evidence must establish a nexus 
between his current disability and his in-service exposure to 
loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).



Stomach

The June 1985 enlistment noted no finding regarding the 
digestive system 

At the time of the Veteran's physical examination performed 
in October 1985, no finding regarding the digestive system 
were reported.  At the time of the Veteran's physical 
examination performed in February1988, no finding regarding 
the digestive system were reported.  A February 1988 service 
treatment record noted that the Veteran was on Tagamet and 
did have discomfort if he missed a dose.  The examiner 
assessed a possible dyspeptic condition.  A March 1988 
service treatment record noted a normal upper GI series and 
that the Veteran felt much better with use of Tagamet and 
Mylanta.  A dyspeptic condition was noted.  Service treatment 
records in September 1989 noted that the Veteran was treated 
for stomach cramps, nausea and vomiting, and diarrhea.  The 
following day the examiner assessed gastritis, which had 
resolved.  At the time of the Veteran's physical examination 
performed in March 1993, no finding regarding the digestive 
system were reported.  

A November 1999 private medical record noted a history of 
abdominal symptoms for one year, which the Veteran described 
as right and left lower quadrant and periumbilical 
discomfort.  He stated that the discomfort occurred every day 
and that when he ate he may note some mild symptoms.  He was 
started on ulcer medications and his symptoms improved for 
approximately two weeks, but now his symptoms had worsened 
over the past two weeks.  On physical examination, his 
abdomen was soft and non-tender and a rectal examination was 
unremarkable.  A partial colonoscopy was performed.  The 
physician noted that high doses of caffeine, from 8 to 10 
cups of coffee a day, might be causing irritable bowel 
symptoms.  

A November 2004 private medical record noted that the Veteran 
complained of abdominal discomfort for years and had had a 
full workup the previous year.  He was on medication without 
relief and while the discomfort was not noticeable to him, 
his stomach was noted as very noisy.  

Based on the evidence of record, the Board finds that the 
Veteran's claimed stomach disability is not the result of any 
established event, injury, or disease during active service.  
While service treatment records show an episode of gastritis 
that resolved and a dyspeptic condition, his discharge 
examination showed no abnormalities related to his abdomen or 
his digestive system.  Post service, there is no diagnosis of 
a stomach disability found in the claims file.  Further, 
private medical records noted that the Veteran's history of 
abdominal discomfort dated from 1998, and not earlier from 
during his time on active duty.  Assuming that the medical 
evidence in the record shows that the Veteran's abdominal 
discomfort represents a current disability, service 
connection is still not warranted as the record does not 
include any medical opinion establishing a nexus or medical 
relationship between any current stomach disorder diagnosed 
post-service and any event, injury, or disease during active 
service.  Neither the Veteran nor his attorney has presented, 
identified, or alluded to the existence of any such opinion.  
After reviewing all of the medical evidence of record, the 
Board finds that the Veteran's claim for service connection 
for a stomach disability must be denied.

Hypertension and Heart Claims

For purposes of VA compensation, the term "hypertension" 
means that the diastolic blood pressure is predominantly 90 
mm. or greater, and isolated systolic hypertension means that 
the systolic blood pressure is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm 
(see 38 C.F.R. § 4.104, note following Diagnostic Code 7101 
(2008)).

The June 1985 enlistment physical examination report noted 
the Veteran's blood pressure to be 120/70.  No finding 
regarding the cardiovascular system were reported.  At the 
time of the Veteran's physical examination performed in 
October 1985, his blood pressure was recorded as 106/68.  No 
finding regarding the cardiovascular system were reported.  
Service treatment records reflect that the Veteran's blood 
pressure in August 1986 was recorded as 130/100.  In August 
1987, his blood pressure was 130/68, and in December 1987, it 
was 112/80.  At the time of the Veteran's physical 
examination performed in February1988, blood pressure was 
recorded as 104/66.  No finding regarding the cardiovascular 
system were reported.  A February 1988 blood pressure reading 
was recorded as 138/88.  At the time, he appeared to be 
suffering from penile warts and hives.  A blood pressure 
reading in March 1988 was 124/84.  During a April 1989 dental 
visit, the Veteran's blood pressure was noted to be 118/64.  
During a April 1990 dental visit, the Veteran's blood 
pressure was noted to be 118/72.  During a March 1992 dental 
visit, the Veteran's blood pressure was noted to be 134/82.  
A February 1993 electrocardiogram report was described as 
borderline.  

At the time of the Veteran's physical examination performed 
in March 1993, blood pressure was recorded as 142/84.  No 
finding regarding the cardiovascular system were reported.  

November 2004 private medical records noted the Veteran's 
blood pressure was measured on various days as: 112/82, 
132/82, and 124/88.  

An April 2005 private EKG noted a left atrial abnormality.  
The Veteran had a normal stress echo study done the following 
month.  The physician then noted that there was no EKG 
evidence for ischemia at 10 METS and that he suspected that 
the Veteran's chest pain was non cardiac in etiology.  

Based on the evidence of record, the Board finds that the 
Veteran's claimed hypertension and his claimed heart 
disability are not a result of any established event, injury, 
or disease during active service.  In this matter, the Board 
notes the lack of any high blood pressure readings 
manifesting hypertensive disease, as measured by VA 
regulations, and the absence of complaints or treatment of 
any heart disorder in the service treatment records or on his 
discharge examination.  Further, in order to be considered 
for service connection, a claimant must first have a current 
disability.  Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 
1998).  In addition to medical evidence establishing the 
presence of a current disability, the record must also 
contain medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
as well as medical evidence of a nexus between the current 
disability and either an in-service disease or injury or a 
service-connected disability.  See Hickson, 12 Vet. App. at 
253; Wallin v. West, 11 Vet. App. 509, 512 (1998).

Regarding these claims, the Board notes that there is no 
competent medical evidence in the claims file that the 
Veteran has any current disability associated with his 
claimed hypertension or claimed heart disorder.  While there 
is some post-service evidence of chest pains there is also a 
physician's recorded suspicion, based on testing, that such 
pains were non-cardiac in origin.  Simply put, in the absence 
of proof of a present disability, there can be no valid claim 
for service connection on either a direct or presumptive 
basis.  As there is definitely no competent evidence that the 
Veteran had or currently has hypertension and a heart 
disorder, service connection for hypertension and for a heart 
disability are not warranted on either a direct or 
presumptive basis.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (service connection presupposes a current 
diagnosis of the claimed disability).  Therefore, service 
connection for these two issues must be denied.

Hearing Loss and Tinnitus

Audiogram findings from the Veteran's June 1985 enlistment 
examination, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
0
LEFT
       
10
0
0
0
0

Audiogram findings from the Veteran's reenlistment 
examination in February 1988, when he was about to enter his 
period of active duty, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0/0
-5
0
0
LEFT
5
5
0
0
5

April 1991 audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-5
-5
-5
LEFT
0
0
0
-5
5

March 1992 audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
0
10

Audiogram findings from the Veteran's March 1993 discharge 
examination, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
0
10

No abnormalities of the internal ear were noted on the 
discharge examination.  On his report of medical history, the 
Veteran checked the "no" box when asked if he had hearing 
loss.

Post service, a November 2004 private medical record noted 
that the Veteran's ear, nose and throat were within normal 
limits.

Based upon the evidence of record, the Board finds that 
hearing loss and tinnitus were not manifest during active 
service and did not develop as a result of an established 
event, injury, or disease during active service.  Service 
treatment records are silent as to any complaints of, or 
treatment for, hearing loss or tinnitus.  The Board expresses 
no opinion on whether the Veteran's military occupational 
specialty, a submarine nuclear propulsion plant supervisor, 
is consistent with in-service noise exposure.  However, 
service connection for bilateral hearing loss is not 
warranted because the Veteran's hearing thresholds did not 
demonstrate at any time that he had a bilateral hearing loss 
disability within the meaning of 38 C.F.R. § 3.385, nor has 
he provided any medical evidence indicating that he has a 
current bilateral hearing loss disability, including 
tinnitus.  In this regard, the Court has held that VA's duty 
to assist the veteran in developing the facts and evidence 
pertinent to a veteran's claim is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As noted above, Congress has specifically limited entitlement 
to service connection for disease or injury to cases where 
such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008).  
Accordingly, where, as here, there is no competent medical 
evidence establishing that the Veteran has a current hearing 
loss disability to the extent required to constitute a 
disability under 38 C.F.R. § 3.385, the disability for which 
service connection is sought is not established, and thus, 
there can be no valid claim for service connection.  See 
Gilpin, 155 F.3d at 1356; Brammer, 3 Vet. App. at 225.  In 
this case, the claims for service connection for bilateral 
hearing loss and for tinnitus must be denied because the 
first essential criterion for a grant of service connection--
evidence of a current disability--has not been met.

All Claims

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his attorney have 
advanced in connection with this appeal.  The Board does not 
doubt the sincerity of the Veteran's belief that he has 
current hypertension, hearing loss, stomach, hypertension, 
and heart disabilities as the result of events or injuries in 
service.  However, questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
Veteran is a layperson without the appropriate medical 
training or expertise, he is not competent to render a 
probative (i.e., persuasive) opinion on such medical matters.  
See Bostain v. West, 11 Vet. App.  124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Consequently, lay assertions as to the 
nature or etiology of his claimed disorders have no probative 
value.

For all the foregoing reasons, the claims for service 
connection for a stomach disability, for hypertension, for a 
heart disability, for bilateral hearing loss, and for 
tinnitus, must be denied.  In arriving at the decision to 
deny these claims, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against these claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to service connection for a stomach disability is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a heart disability is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


